By the Court.
The plaintiff became a passenger upon a car of the defendant at a time when there was ample room for her to enter and take a seat. Subsequently the car became very crowded. On approaching her destination, to quote her testimony, “ she got up and tried to get near the door and with hard struggling and pulling she managed to get out to the vestibule; that then she got pushed out of the door; that the conductor was standing at his post in the vestibule or centre compartment; that he never said a word; that he stood right there; that when she went through the door, she didn’t know what happened to her; . . . that the conductor did not take her name or inquire of her whether she was hurt; that he did not say a word; that he started the car right off, and did not move from his post.” There *480is no evidence of breach of duty by the defendant. The case is governed by numerous decisions. Geddes v. Metropolitan Railroad, 103 Mass. 391. Tompkins v. Boston Elevated Railway, 201 Mass. 114. McCumber v. Boston Elevated Railway, 207 Mass. 559. Seale v. Boston Elevated Railway, 214 Mass. 59. Gascievicz v. Boston Elevated Railway, 222 Mass. 266. Knowles v. Boston Elevated Railway, 233 Mass. 347. Ritchie v. Boston Elevated Railway, 238 Mass. 473.

Exceptions overruled.